Title: To James Madison from John George Jackson, 18 October 1807
From: Jackson, John George
To: Madison, James



My dear Friend
Clarksburg Sunday Evg 18th. October 1807

It is with grief unutterable I communicate to you the painful intelligence that ere you receive this our beloved & much respected friend Mrs. Payne will be no more.  She is now while I write this dying away- her attack has been sudden unexpected & severe.  On Wednesday evening she had made her little round to a few of our neighbors & returned home in unusually good health & spirits.  Mrs. Jackson appeared to be recovering, & that with the prospect of soon joining you all seemed to encrease them.  At the usual hour she went to Bed and about 3 oClock A M I was informed by a servant that she was extremely ill  I hastened to her chamber & enquired what was the matter.  She answered with a voice broken & much altered that a violent stroke of the dead Palsy had deprived her entirely of the use of her left side  it extended to her head & neck.  In a few minutes the Doctor arrived  She repeated to him the extent of the attack & that it would be fatal.  I supported her for a short time in my arms & found that her neck was stiffened by the attack & that she had no use of any part of her body.  In the space of an hour she became speechless & fell into a state of Insensibility which has continued without intermission ever since.  She appears to be without pain & has weakened gradually.  The application of bleeding blisters rubbing &c have not produced the smallest effect.
The effect of this attack, upon Mrs. Jackson has been & still is very alarming.  Heaven only knows what will be the result  farewell  Yours truly

J G Jackson

